Title: To James Madison from Alexander Spotswood, 1 May 1792
From: Spotswood, Alexander
To: Madison, James


D Sr,May 1st. 1792
I am hond. with yr last—inclosing information, from Colo. Parker, where to apply, to know by whoom, my depreciation of pay was drawn.
I Just recollect Selling to a mercht. in Baltimore, sundry Certificates got of Colo. Ball—I have wrote to him to know if one in my name was among them; if there is it must have been drawn by a frd. for me. With respect I remain Dr Sr yr Ob St
A Spotswood
